DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2021. Claims 1-11 are currently pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 10 recites “a threaded plug engaging the threaded portion.” This is explicitly recited to not be shown. 
Claim 11 recites: “the threaded plug captures a sealing member between the threaded plug and the flange”. This is explicitly recited to not be shown in Specification Paragraph 0024.  
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Currently, Figure 5 is a black and white photo. Black and white LINE DRAWINGS must be submitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Specifically, Claim 1 Lines 5-6 recite “…an annular transition is as created as a thickness of the sidewall in the top portion is reduced to a lesser thickness of the sidewall in the lower portion…” This is confusingly worded and unclear. It is suggested that proper phrasing would be ‘an annular transition region is formed by the tapering of the sidewall thickness narrowing towards the lower portion from the top portion.’ Appropriate correction is required. 
Claim 4 recites the limitation "the gasket" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 only recites a collar (160). The term ‘collar’ is repeated in Claim 5. Correction is required. 
Claims 2-11 are rejected as dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wackman (US 1689510).
Regarding Claim 1, Wackman discloses a sanitary closure bushing received in an aperture (2) of a container (1), the bushing comprising a hollow cylinder having sidewalls along a top portion and a lower portion (4). A flange (at upper edge of closure seat 5) extends radially outward from a terminal edge of the top portion. An annular transition is as created as a thickness of the sidewall in the top portion is reduced to a lesser thickness of the sidewall in the lower portion at marginal portion 11. Finally, Wackman discloses an outer diameter of the annular transition seals to an inner diameter of the aperture in the container.
Regarding Claim 2, Wackman discloses a collar (10) positioned circumferentially around an outer surface of the sidewall in the lower portion. 
Regarding Claim 3, Wackman discloses the sidewall of the lower portion is at least partially curled around the collar (Page 1 Lines 53-62).
Regarding Claim 4, Wackman discloses the annular transition and the collar cooperate to secure the bushing to the container.
Regarding Claim 5, Wackman discloses the curled sidewall completely captures the collar between the curled sidewall and the container. 
Regarding Claim 8, Wackman discloses the flange includes an annular groove to receive a sanitary sealing member, as counter-sunk portion (9) may receive a gasket on the inner margin beneath flange 7a (Page 1 Lines 50-52 and 88-92).
Regarding Claim 9, Wackman discloses the hollow cylinder includes a threaded portion (6) along an inner facing.
Regarding Claim 10, Wackman discloses a threaded plug engaging the threaded portion (Page 1 Lines 5-6).
Regarding Claim 11, Wackman discloses the threaded plug captures a sealing member between the threaded plug and the flange when the threaded plug is screwed at least partially into the hollow cylinder (Page 1 Lines 90-92).
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfluger (US 810430).
Regarding Claim 1, Pfluger discloses a sanitary closure bushing (B) received in an aperture of a container (1), the bushing comprising a hollow cylinder (2) having sidewalls along a top portion and a lower portion. A flange (1) extends radially outward from a terminal edge of the top portion. An annular transition is as created as a thickness of the sidewall in the top portion is reduced to a lesser thickness of the 
Regarding Claim 2, Pfluger discloses a collar (3) positioned circumferentially around an outer surface of the sidewall in the lower portion at shoulder 4. 
Regarding Claim 3, Pfluger discloses the sidewall of the lower portion is at least partially curled around the collar (Page 1 Line 109-Page 2 Line 8).
Regarding Claim 4, Pfluger discloses the annular transition and the collar cooperate to secure the bushing to the container.
Regarding Claim 5, Pfluger discloses the curled sidewall completely captures the collar between the curled sidewall and the container.
Regarding Claim 6, Pfluger discloses the collar is a resilient gasket/packing
Regarding Claim 7, Pfluger discloses the container includes at least one angled wall portion (counter bore 6) immediately proximate to the aperture (Page 1 Lines 81-92).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pflueger (US 810430) as applied to claim 4 above, and further in view of Mittinger (US 1136698).
Regarding Claim 9, Pflueger discloses the limitations of Claim 4 as set forth above, including a bushing and packing for a barrel. Pflueger does not disclose the flange includes an annular groove to receive a sanitary sealing member Mittinger discloses a similar press-fit insert for a barrel comprising a spud/bushing (1) with a depressed annular groove (9) which receives a sanitary sealing member (plug 10 with washer 15). Pflueger and Mittinger are analogous inventions in the art of press in fittings for barrel bungs. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing of Pflueger with the annular groove of Mittinger in order to provide a fitting for the plug that is even with the 
Regarding Claim 9, Mittinger discloses the hollow cylinder (7) includes a threaded portion (8) along an inner facing in order to accept a threaded plug. 
Regarding Claim 10, Mittinger discloses a threaded plug (10) engaging the threaded portion.
Regarding Claim 11, Mittinger discloses the threaded plug captures a sealing member (15) between the threaded plug and the flange when the threaded plug is screwed at least partially into the hollow cylinder. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GIDEON R WEINERTH/Examiner, Art Unit 3736